THE COURT.
Appeal from a judgment in favor of plaintiff for the sum of $3,808.15, rendered by the court sitting without a jury, as damages suffered by the plaintiff as result of injuries he received when struck by an automobile being driven by defendant.
The only grounds urged by appellant for a reversal of the judgment are that certain findings of fact are not sustained by the evidence.
Appellant concedes in his brief that there is a conflict in the evidence bearing upon the points urged. Indeed, the record would justify' the assertion that the evidence well supports the findings complained of. There is no occasion for us to discuss the points raised by appellant, as, under the circumstances, we are bound to affirm the judgment.
*622This appeal is so devoid' of any merit that we are constrained to conclude that it was taken for the purpose of delay. It is therefore ordered that appellant pay to respondent the sum of $250 as damages, to be added to the costs as part of the judgment.
The judgment is affirmed.